Plaintiff bank seeks to hold defendant Drykerman, who opened a line of credit in his capacity as an employee of the defaulting defendant, Halcyon Jets, Inc., personally liable for the corporation’s debt. It is well settled that officers or agents of a corporation are not personally liable on corporate contracts if they do not purport to bind themselves individually (Savoy Record Co. v Cardinal Export Corp., 15 NY2d 1 [1964]). Here, plaintiff failed to produce the credit card agreement allegedly signed by Drykerman or any documents estabhshing that he assumed corporate liability (see General Obligations Law § 5-701 *432[a] [2]). Accordingly, summary judgment dismissing the complaint as against Drykerman was properly granted.
We have considered plaintiffs additional arguments and find them unavailing. Concur — Gonzalez, P.J., Saxe, DeGrasse, Freedman and Román, JJ.